NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

ALLISON HAWKES,                 :    CIV. NO. 18-10931 (RMB)
                                :
                  Plaintiff     :
                                :
       v.                       :         OPINION
                                :
ATLANTIC COUNTY SUPERIOR        :
COURTHOUSE, et al.,             :
                                :
                                :
                  Defendants    :

BUMB, DISTRICT JUDGE

       Plaintiff Allison Hawkes is a prisoner confined in the Edna

Mahan Correctional Facility for Women. She brings this civil rights

action alleging constitutional violations under color of state

law. (Compl., ECF No. 1.) Plaintiff did not pay the filing fee1 or

submit an application to proceed in forma pauperis under 28 U.S.C.

§ 1915.2 (“IFP” ECF No. 1-1.)



1 The filing fee for a civil action is $350, and there is a $50
administrative fee, for a total of $400. See 28 U.S.C. § 1914.

2   28 U.S.C. § 1915(a) provides:

            (a)(1) Subject to subsection (b), any court of
            the   United   States    may   authorize   the
            commencement, prosecution or defense of any
            suit, action or proceeding, civil or criminal,
            or appeal therein, without prepayment of fees
            or security therefor, by a person who submits
            an affidavit that includes a statement of all
            assets such prisoner possesses that the person
            is unable to pay such fees or give security
     Local Civil Rule 5.1(f) provides:

          Any papers received by the Clerk without
          payment of such fees as may be fixed by statute
          or by the Judicial Conference of the United
          States for the filing thereof shall be marked
          "received" and the date and time of receipt
          shall be noted thereon.

     The Court will administratively terminate this matter, but

Plaintiff will be permitted to reopen if she timely submits the

filing fee or in the alternative submits a properly completed IFP

application.

     When a prisoner is permitted to proceed without payment of

the filing fee, 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b) and 42 U.S.C.

§ 1997e(c) require courts to review a complaint in a civil action

and sua sponte dismiss any claims that are (1) frivolous or




          therefor. Such affidavit shall state the
          nature of the action, defense or appeal and
          affiant's belief that the person is entitled
          to redress.

          (2) A prisoner seeking to bring a civil action
          or appeal a judgment in a civil action or
          proceeding without prepayment of fees or
          security therefor, in addition to filing the
          affidavit filed under paragraph (1), shall
          submit a certified copy of the trust fund
          account     statement    (or     institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

                                 2
malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. For the reasons discussed below, Plaintiff

fails to state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                   3
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff named as defendants to this action the Atlantic

County Superior Courthouse, Edna Mahan Correctional Facility for

Women, and New Jersey State Transportation. (Compl., ¶1B, ECF No.

1.) Plaintiff alleges that she had a bail hearing scheduled for

February 2017, but no one arrived to transport her to court. (Id.
                                 4
at 3.) Weeks later, her bail hearing was held with her appearance

by videoconference from the jail. (Id.) Plaintiff alleged “ I know

this is illegal” and “I’ve been extradited. I know you have to

appear in court.”

     B.   Claims Under 42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his or her constitutional rights. Section

1983 provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

42 U.S.C. § 1983.

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

      None of the defendants named in this action are “persons”

whom are subject to suit under Section 1983. See Estate of Lagano
                                   5
v. Bergen County Prosecutor’s Office, 769 F.3d 850, 854 (3rd Cir.

2014) (neither a state nor a state agency is a “person” amenable

to suit within the meaning of 42 U.S.C. § 1983); Stackhouse v.

City of East Orange, Civ. No. 07-5502 (JAG), 2008 WL 4852680, at

*5 (D.N.J. Nov. 7, 2008) (courthouse is not a person subject to

suit under § 1983) (citations omitted). Plaintiff cannot sustain

a § 1983 action without a proper defendant. If Plaintiff chooses

to pay the filing fee or submit a proper IFP application to reopen

this matter, she must also file an amended complaint that states

a cognizable claim to avoid dismissal of this matter.

III. CONCLUSION

        For the reasons stated above, the Court will administratively

terminate this action subject to reopening by Plaintiff if she

timely pays the filing fee or submits a properly completed IFP

application pursuant to 28 U.S.C. § 1915(a)(2).



An appropriate order follows.



DATE:     November 5, 2018



                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge



                                   6
